Citation Nr: 1636927	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  14-25 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for seizure disorder, to include whether new and material evidence has been received to reopen the claim.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran appeared at a hearing before the undersigned in June 2016.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for seizure disorder in a December 2008 decision.

2.  Evidence received by VA since the December 2008 Board decision that denied entitlement to service connection for seizure disorder is cumulative and redundant of the evidence of record at the time of the prior denial.


CONCLUSIONS OF LAW

1.  The December 2008 Board decision that denied entitlement to service connection for seizure disorder is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for seizure disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in March 2013.

VA has also satisfied its duty to assist.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All pertinent, identified treatment records have been obtained and considered regarding this claim.  A new VA examination is not necessary as VA has not received any new and material evidence regarding the claim since the prior denial in December 2008, which is discussed in more detail below.  See Shade v. Shinseki, 24 Vet. App. 110, 117-20 (2010).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

II.  New and Material Evidence

In December 2008, the Board denied entitlement to service connection for seizure disorder.  Board decisions are final when issued.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Thus, the December 2008 Board decision that denied entitlement to service connection for seizure disorder is final.

The Board notes a July 2014 statement of the case reopened the Veteran's claim of entitlement to service connection for seizure disorder, but ultimately denied the claim.  However, a determination of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore, regardless of the AOJ's action, the Board must address the question of whether new and material evidence has been presented to reopen a claim of service connection.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The Court has held the phrase "raises a reasonable possibility of establishing the claim" must be viewed as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The Court emphasized that 38 C.F.R. § 3.156 "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120.  The Court further explained the provisions of 38 C.F.R. § 3.156(a) creates a "low threshold" for finding new and material evidence that is favorable to the claimant.  Id.

Here, the Board finds reopening of the Veteran's claim of entitlement to service connection for seizure disorder is not warranted.  Since the December 2008 denial, a December 2012 VA progress note signed by the Veteran's treating neurologist, D.A.B, D.O., that suggests the Veteran's seizure disorder may be the result of his Gulf War service has been added to the claims file.  D.A.B, D.O., also prepared a disability benefits questionnaire in August 2013, reflecting her prior diagnosis in February 2005, and provided a nexus opinion in August 2016 that indicates the Veteran's seizure disorder is likely etiologically related to his service in the Gulf War.

The Board finds the evidence received since the December 2008 Board decision is cumulative and redundant of the evidence of record at the time of the prior denial.  D.A.B, D.O., had diagnosed seizure disorder in February 2005.  Evidence regarding this diagnosis was of record at the time of the Board's denial in December 2008.  The August 2013 DBQ prepared by D.A.B, D.O., does not include any new information regarding the Veteran's seizure disorder, other than the date of his last seizure activity.  The date of his last seizure activity does not relate to the basis of the prior denial and does not raise a reasonable possibility of substantiating his claim.  Thus, the August 2013 DBQ includes information that is cumulative and duplicative of the evidence of record at the time of the prior denial.

The December 2012 VA progress note signed by D.A.B, D.O., which suggests the Veteran's seizure disorder may be the result of his Gulf War service, and her August 2016 nexus opinion that indicates the Veteran's seizure disorder is likely etiological related to his service in the Gulf War are also cumulative and duplicative of the evidence of record at the time of the prior denial.  A January 2006 VA progress note and a May 2007 neurology note signed by D.A.B, D.O., contain opinions that indicate the Veteran's seizure disorder is likely etiologically related to his service in the Gulf War.  These notes were of record at the time of the Board's 2008 denial and were specifically weighed against the opinion of a September 2006 VA examiner to which the Board "ascribe[d] much greater probative value."  The December 2012 VA progress note, August 2013 DBQ, and August 2016 nexus opinion do not contain any additional information or rationale underlying the opinion of D.A.B, D.O.; therefore, they do not constitute new and material evidence regarding the Veteran's claim.

The Board has also considered the Veteran's testimony during the June 2016, to include his lay assertions that his seizure disorder is the result of environmental exposures during the Gulf War.  Generally, a lay person may speak to etiology in limited circumstances in which a nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson v. Shinseki, 581 F.3d 1313; 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation, such as the etiology of a complex medical condition like seizure disorder.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Thus, the Veteran's lay testimony regarding the etiology of his seizure disorder is insufficient to reopen the claim because it does not raise a reasonable possibility of establishing the claim.  In so much as the Veteran provided testimony regarding "paperwork" that was requested by the previous Veterans Law Judge who made a determination on this claim in December 2008, the Board finds the August 2013 DBQ submitted by the Veteran to be cumulative of evidence previously of record, as explained above.

In sum, the only competent evidence that has been submitted regarding this claim since the December 2008 denial is the opinion of the Veteran's treating neurologist, D.A.B, D.O., which was considered in the prior denial.  The Board is not permitted to readjudicate the claim based on cumulative and duplicative evidence.  Thus, the Board finds there is no basis on which to reopen this claim.


ORDER

Reopening of the claim of entitlement to service connection for seizure disorder is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


